            Case 2:19-cv-01116-TSZ Document 15-2 Filed 08/20/19 Page 1 of 3



 1                                                                        HON. THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   RYAN DIAZ,
                                                            NO. 2:19-cv-01116-TSZ
10                         Plaintiff,
                                                            [PROPOSED] ORDER
11          v.                                              APPOINTING INTERIM CO-LEAD
                                                            COUNSEL
     NINTENDO OF AMERICA, INC.,
12
                           Defendant.
13

14          THIS MATTER, having come before the Court by Plaintiff Ryan Diaz in the above-

15   captioned case by his Motion to Appoint Interim Co-Lead Counsel and supporting materials,

16   and the Court being advised that Defendant Nintendo of America, Inc. takes no position with

17   respect to this motion, IT IS ORDERED that the Motion is GRANTED as set forth below:

18          1.      The Court hereby appoints Kim D. Stephens of Tousley Brain Stephens PLLC

19   and Benjamin F. Johns of Chimicles Schwartz Kriner & Donaldson-Smith LLP as interim co-

20   lead class counsel to act on behalf of the Plaintiff and the putative class of consumers who

21   bought a Nintendo Switch and/or JoyCon controllers, with the responsibilities set forth below:

22                  a.      Determine and present (in briefs, oral argument, or such other fashion as
            may be appropriate, personally or by a designee) to the Court and opposing parties the
23          position of the Plaintiffs on all matters arising during pretrial proceedings;



     [PROPOSED] ORDER APPOINTING INTERIM CO-LEAD COUNSEL                  TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 1                                                  Seattle, Washington 98101
                                                                        TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-01116-TSZ Document 15-2 Filed 08/20/19 Page 2 of 3



 1                  b.      Coordinate the initiation and conduct of discovery on behalf of Plaintiff
             and the putative Class consistent with the requirements of the Federal Rules of Civil
 2           Procedure;

 3                    c.     Convene meetings amongst counsel;

 4                    d.     Conduct settlement negotiations on behalf of Plaintiff and the putative
             Class;
 5
                    e.      Delegate tasks to other counsel in a manner to ensure that pretrial
 6           preparation for Plaintiff and the putative Class is conducted efficiently and effectively;

 7                   f.     Negotiate and enter into stipulations with opposing counsel as necessary
             for the conduct and efficient advancement of the litigation;
 8
                    g.     Monitor the activities of all plaintiff’s counsel to ensure that schedules
 9           are met and unnecessary expenditures of time and funds are avoided;

10                  h.      Perform such other duties as may be incidental to the proper
             coordination of Plaintiff’s pretrial activities or authorized by further order of the court;
11
                    i.      Serve as the primary contact for communications between the Court and
12           any other plaintiffs’ counsel;

13                   j.      Ensure that all notices, orders, and material communications are properly
             distributed (to the extent that they are not otherwise served on Plaintiff’s counsel via the
14           Court’s electronic filing system); and

15                 k.     Communicate with defense counsel as necessary to promote the efficient
             advancement of this litigation.
16
             2.       Unless otherwise ordered by the Court upon a showing of good cause, this Order
17
     shall apply to any action filed in, transferred to, or removed to this Court which relates to the
18
     subject matter at issue in this case.
19
     Presented by:
20
     TOUSLEY BRAIN STEPHENS PLLC
21

22   By:    s/ Kim D. Stephens
     Kim D. Stephens, WSBA #11984
23   Jason T. Dennett, WSBA #30686
     Kaleigh N.B. Powell, WSBA #52684


     [PROPOSED] ORDER APPOINTING INTERIM CO-LEAD COUNSEL                     TOUSLEY BRAIN STEPHENS PLLC
                                                                              1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 2                                                     Seattle, Washington 98101
                                                                           TEL. 206.682.5600  FAX 206.682.2992
              Case 2:19-cv-01116-TSZ Document 15-2 Filed 08/20/19 Page 3 of 3



 1   1700 Seventh Avenue, Suite 2200
     Seattle, Washington 98101
 2   Telephone: 206.682.5600/Fax: 206.682.2992
     kstephens@tousley.com
 3   jdennett@tousley.com
     kpowell@tousley.com
 4

 5

 6   Dated this ____ day of ________________, 2019.

 7

 8                                                    Thomas S. Zilly
                                                      United States District Judge
 9   6639/001/541213.1


10

11

12

13

14

15

16

17

18

19

20

21

22

23



     [PROPOSED] ORDER APPOINTING INTERIM CO-LEAD COUNSEL             TOUSLEY BRAIN STEPHENS PLLC
                                                                      1700 Seventh Avenue, Suite 2200
     (2:19-cv-01116-TSZ) - 3                                             Seattle, Washington 98101
                                                                   TEL. 206.682.5600  FAX 206.682.2992
